Citation Nr: 0914221	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and W.S.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 
1972.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in part, granted the Veteran's 
claim for service connection for PTSD and assigned an initial 
10 percent rating retroactively effective from February 24, 
2005, the date of receipt of his claim for this condition.  
That decision denied his claim for a total disability rating 
based on individual unemployability (TDIU).  He appealed for 
a higher initial rating for his PTSD.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  He did not appeal his claim for a 
TDIU.  38 C.F.R. § 20.200 (2008).

In a March 2007 decision during the pendency of his appeal, 
the RO increased the initial rating for the PTSD from 10 to 
30 percent with the same retroactive effective date of 
February 24, 2005.  The Veteran has since continued to 
appeal, requesting an even higher initial rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In July 2008, as support for his claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board (travel Board hearing).  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

During his July 2008 hearing, the Veteran testified that his 
PTSD had increased in severity since his most recent VA 
compensation examination in April 2005, more than three years 
earlier.  Specifically, he reported that he is more isolated, 
has suicidal ideation, and has more frequent outbursts of 
anger - mentioning that one particular incident resulted in 
his arrest for domestic violence.  A May 2007 letter from 
J.W., M.D., also indicates the Veteran is unable to work 
because of his PTSD.  Therefore, the Veteran needs to be 
reexamined to assess the current severity of his PTSD - 
including in terms of whether it renders him unemployable.  
See VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal current state of 
Claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

The record also indicates there has been no attempt to obtain 
the private treatment records from Dr. J.W.  So the RO/AMC 
should attempt to obtain these records and associate them 
with the file for consideration.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992) (holding that when reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the Veteran to attempt to 
obtain them)



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Request all records from Dr. J.W. 
pertaining to the Veteran's evaluation and 
treatment and associate these records with 
the claims file for consideration.  If 
these records are unavailable, or the 
search for them otherwise yields negative 
results and further attempts to obtain 
these records would be futile, document 
this in the claims file and notify the 
Veteran in accordance with 
38 C.F.R. § 3.159(c)(1).

2.  Schedule the veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of his 
PTSD under the applicable rating criteria.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  Conduct all diagnostic testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a review 
of the Veteran's pertinent medical and 
other history, including a complete copy of 
this remand and Dr. J.W.'s May 2007 letter 
(and any additional records obtained from 
this doctor on remand).  Based on the 
review of this evidence and personal 
clinical evaluation, the examiner should 
indicate what specific symptoms are 
attributable to the service-connected PTSD, 
as opposed to symptoms referable to any 
other condition (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and explain 
why this cannot be done.  Please also 
discuss the rationale of all opinions 
provided.



Assign an Axis V Global Assessment of 
Functioning (GAF) score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders, and explain what the assigned 
score means.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD, 
including especially the impact this 
condition has on his ability to work 
(substantially gainful employment).  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.

3.  Then readjudicate the claim for an 
initial rating higher than 30 percent for 
the PTSD in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a Supplemental Statement 
of the Case and give them an opportunity to 
respond before the record is returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




